[Cite as Unifund CCR, L.L.C. v. Johnson, 2014-Ohio-4376.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

                              JOURNAL ENTRY AND OPINION
                                      No. 100600




                                UNIFUND CCR, L.L.C.
                                                 PLAINTIFF-APPELLEE

                                                    vs.

                                EVELYN G. JOHNSON
                                                 DEFENDANT-APPELLANT




                                          JUDGMENT:
                                           AFFIRMED


                                          Civil Appeal from
                                   East Cleveland Municipal Court
                                      Case No. 13-CVF-00131

           BEFORE:          Blackmon, P.J., McCormack, J., and Stewart, J.

           RELEASED AND JOURNALIZED:                        October 2, 2014
FOR APPELLANT

Evelyn G. Johnson, pro se
3681 East 142nd Street
Cleveland, Ohio 44120


ATTORNEYS FOR APPELLEE

David A. Bader
P.O. Box 42348
Cincinnati, Ohio 45242

Elizabeth M. Shaffer
Dinsmore & Shohl, L.L.P.
255 East Fifth Street
Suite 1900
Cincinnati, Ohio 45202
PATRICIA ANN BLACKMON, P.J.:

       {¶1} Appellant Evelyn Johnson appeals the trial court’s decision granting

judgment in favor of Unifund CCR, L.L.C. (“Unifund”) after a trial in the East Cleveland

Municipal Court. Johnson assigns the following errors for our review:

       I. The municipal court incorrectly granted a judgment to Unifund where
       Unifund sued for breach of contract not in writing.

       II. The municipal court incorrectly granted judgment to Unifund after I
       argued to the municipal court that Unifund violated the FDCPA.

       {¶2} After reviewing the record and pertinent law, we affirm the trial court’s

decision. The apposite facts follow.

       {¶3} On February 7, 2013, Unifund filed a complaint for breach of a contract not

in writing, promissory estoppel, unjust enrichment, and action on an account.           The

complaint alleged that Johnson had defaulted on an account with Citibank, the original

creditor, that Unifund had obtained Johnson’s account by assignment from Citibank, and

that Johnson owed a total of $7,965.29.

       {¶4} On May 28, 2013, Johnson filed a motion to dismiss, arguing among other

things that Unifund failed to attach the alleged contract and failed to attach a copy of the

alleged assignment. On May 30, 2013, the trial court denied the motion. On July 9,

2013, with Johnson having failed to file an answer to the complaint, Unifund filed a

motion for default judgment.
       {¶5} On September 5, 2013, the magistrate assigned to the case conducted a trial

and determined that Unifund had presented sufficient evidence that Johnson owed the sum

alleged. The magistrate issued a decision that judgment be granted in favor of Unifund.

On October 3, 2013, with Johnson having failed to file any objections to the magistrate’s

decision, the trial court adopted the decision and granted judgment against Johnson in the

amount of $7,965.29.

                                   Breach of Contract

       {¶6} In the first assigned error, Johnson argues the trial court erred when it

granted judgment in favor of Unifund.

       {¶7} The standard of review in an action for breach of contract is whether the trial

court erred as a matter of law. Arrow Unif. Rental LP v. Wills, Inc., 6th Dist. Wood No.

WD-12-057, 2013-Ohio-1829, citing Lee’s Granite, L.L.C. v. Lavelle, 6th Dist. Erie No.

E-08-039, 2009-Ohio-1532, ¶ 13. Accordingly, we “must determine whether the trial

court’s order is based on an erroneous standard or a misconstruction of the law.” Id.

       {¶8} We must nonetheless keep in mind that “an appellate court gives due

deference to the trial court’s findings of fact, so long as they are supported by competent,

credible evidence.” The Four Howards, Ltd. v. J & F Wenz Road Invest., L.L.C., 179 Ohio

App.3d 399, 2008-Ohio-6174, 902 N.E.2d 63, ¶ 63 (6th Dist.), citing State v. Clements,

5th Dist. Licking No. 08 CA 31, 2008-Ohio-5549, ¶ 11.

      {¶9}    A contract is a promise, or a set of promises, actionable upon breach. Hinsch

v. Root Learning, Inc., 6th Dist. Lucas No. L-12-1192, 2013-Ohio-3371, citing Cleveland
Builders Supply Co. v. Farmers Ins. Group of Cos., 102 Ohio App. 3d 708, 712, 657 N.E.2d
851 (8th Dist.1995). The essential elements of a contract include an offer, acceptance,

contractual capacity, consideration (the bargained for legal benefit and/or detriment), a

manifestation of mutual assent, and legality of object and of consideration. Jackson Tube

Serv. v. Camaco L.L.C., 2d Dist. Miami Nos. 2012 CA 19, 2012 CA 25, 2013-Ohio-2344, ¶

10, citing Minster Farmers Coop. Exchange Co., Inc. v. Meyer, 117 Ohio St. 3d 459,

2008-Ohio-1259, 884 N.E.2d 1056, ¶ 28.

       {¶10} In the instant case, Johnson argues the trial court erred by granting judgment

in Unifund’s favor because it failed to present a written contract establishing that she was

the owner of the credit card account.

       {¶11} Preliminarily, we note, the credit card relationship is an offer by the issuer for

a series of unilateral contracts that are actually formed when the holder uses the credit card

to buy goods or services or to obtain cash. Cavalry SPV I, L.L.C. v. Krantz, 8th Dist.

Cuyahoga No. 97422, 2012-Ohio-2202, citing In re Ward, 857 F.2d 1082, 1086-1087 (6th

Cir.1988).    Thus, rather than needing a signed written agreement, the use of a credit card

results in the person using the card being bound by the card member agreement. Citibank

v. Ebbing, 12th Dist. Butler No. CA2012-12-252, 2013-Ohio-4761, citing                   Ohio

Receivables, L.L.C. v. Dallariva, 10th Dist. Franklin No. 11AP-951, 2012-Ohio-3165, ¶

33.

       {¶12} Attached to Unifund’s complaint was an affidavit from the custodian of

records, who averred that Johnson owed $7,382.20, plus accumulated interest from the
charge-off date of May 27, 2010 to the present, at the rate of 3% per annum, $583.09, for a

total of $7,965.29, plus court cost.     At trial, Unifund presented copies of billing

statements dating from June 2009 through June 2010, sent to Johnson’s address, where she

admitted that she had been residing alone.

The statements reflect purchases and cash advances made on the account. In addition, the

statements reflect payments made by mail on the accounts, and at least three times when

payments were made over the phone. Johnson presented no evidence to the contrary.

      {¶13} Based on the foregoing, we conclude there is substantial competent evidence

to support Unifund’s claim.     Consequently, the trial court did not err in      granting

judgment in Unifund’s favor. Accordingly, we overrule the first assigned error.

                           Fair Debt Collection Practices Act

      {¶14} In the second assigned error, Johnson argues that the trial court should not

have granted judgment in Unifund’s favor because it violated the Fair Debt Collection

Practices Act (“FDCPA”). However, the record reveals that Johnson never raised this

issue below. Issues that could have been raised and resolved in the trial court cannot be

raised for the first time on appeal. Miller v. Romanauski, 8th Dist. Cuyahoga No. 100120,

2014-Ohio-1517; Hous. Advocates, Inc. v. Am. Fire & Cas. Co., 8th Dist. Cuyahoga Nos.

86444 and 87305, 2006-Ohio-4880, ¶ 33. Therefore, issues not raised in the trial court are

forfeited on appeal. Id., citing State v. Payne, 114 Ohio St. 3d 502, 2007-Ohio-4642, 873
N.E.2d 306, ¶ 21-23.   Accordingly, we overrule the second assigned error.

      {¶15} Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



__________________________________________________
PATRICIA ANN BLACKMON, PRESIDING JUDGE

TIM McCORMACK, J., and
MELODY J. STEWART, J., CONCUR